USCA11 Case: 21-10201      Date Filed: 11/30/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10201
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PABLO EMILIANO SUESCUN,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:97-cr-00257-KAM-1
                   ____________________
USCA11 Case: 21-10201         Date Filed: 11/30/2021    Page: 2 of 4




2                      Opinion of the Court                 21-10201


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Pablo Suescun, proceeding pro se, appeals the district court’s
denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). He argues that he has hypertension, high choles-
terol, constipation, and allergies, which put him at an increased risk
from COVID-19 and, thus, that he has established extraordinary
and compelling reasons that warrant his release. Because the dis-
trict court did not abuse its discretion in denying his motion for
compassionate release, we affirm.
                               I.

       Suescun is a 59-year-old serving 480 months in prison for
several cocaine-related offenses. He filed a pro se motion for com-
passionate release, arguing that the prison at which he was incar-
cerated was experiencing a significant number of COVID-19 cases
and that he had hypertension, which increased his risk of death
from COVID-19. But he submitted evidence that he had only bor-
derline symptoms of hypertension. He also argued that the 18
U.S.C. § 3553(a) factors supported his request for compassionate
release.
       The district court denied his motion because he had not
demonstrated extraordinary and compelling reasons and because it
weighed the Section 3553(a) factors against compassionate release.
Specifically, the court explained that compassionate release was
USCA11 Case: 21-10201        Date Filed: 11/30/2021     Page: 3 of 4




21-10201               Opinion of the Court                        3

unjustified “because of the seriousness of the offense, the signifi-
cant amount of cocaine involved in the offense, Defendant’s lead-
ership role in carrying out the offense and the fact that Defendant
obstructed justice during the trial.”
        Suescun now appeals, arguing that the district court abused
its discretion by denying his motion. He argues that his hyperten-
sion, high cholesterol, constipation, and allergies create extraordi-
nary and compelling circumstances that justify his release in light
of the COVID-19 pandemic. And he asserts that the district court
disproportionately focused on the seriousness of the offense in its
Section 3553(a) analysis.
                               II.

       We review a district court’s denial of a prisoner’s Sec-
tion 3582(c)(1)(A) motion for an abuse of discretion. United States
v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). We liberally construe
pleadings filed by pro se defendants. United States v. Webb, 565
F.3d 789, 792 (11th Cir. 2009).
       To grant a reduction under Section 3582(c)(1)(A), district
courts must find that three necessary conditions are satisfied: “sup-
port in the [18 U.S.C.] § 3553(a) factors, extraordinary and compel-
ling reasons, and adherence to [U.S.S.G.] § 1B1.13’s policy state-
ment.” United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021).
A defendant’s medical condition is an extraordinary and compel-
ling reason for a sentence reduction only if he (1) has a terminal
disease or (2) is suffering from a physical or mental condition that
USCA11 Case: 21-10201         Date Filed: 11/30/2021    Page: 4 of 4




4                      Opinion of the Court                 21-10201

diminishes his ability to provide self-care in prison and from which
he is not expected to recover. U.S.S.G. § 1B1.13 cmt. n.1(A). We
have held that a district court does not abuse its discretion by deny-
ing compassionate release to an inmate with hypertension, even
despite the increased risks from COVID-19. Harris, 989 F.3d at 912.
       We cannot say the district court abused its discretion by
denying Suescun’s motion. Suescun did not establish that he suf-
fered from a serious medical condition that diminished his ability
to provide self-care. See Harris, 989 F.3d at 912. Because Suescun
cannot establish an extraordinary and compelling reason for his re-
lease, we do not reach his arguments regarding the district court’s
application of the 18 U.S.C. § 3553(a) factors.
       AFFIRMED.